Citation Nr: 0613377	
Decision Date: 05/08/06    Archive Date: 05/17/06

DOCKET NO.  99-07 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa


THE ISSUES

1.	Entitlement to a disability rating in excess of 30 
percent for residuals of a shell fragment wound to the 
left chest, with injury to Muscle Groups II, III, IV 
(non-dominant extremity) with thoracic hypesthesia.  

2.	Entitlement to restoration of a combined 50 percent 
rating for residuals of an injury to Muscle Group (MG) 
IV, left chest with scars and pleural cavity injuries 
with healed fractures, three ribs, left, and P.O. 
thoracotomy scar.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan, Counsel


INTRODUCTION

The veteran served on active duty from August 1964 to August 
1968 and from August 1993 to September 1993.

This appeal arises from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Des Moines, 
Iowa.

In August 1993 the RO denied a rating greater than 20 percent 
for service-connected residuals of the veteran's shell 
fragment wound, muscle group II, left. The decision also 
denied the veteran's claim that the March 1972 rating 
decision that assigned a 20 percent rating for this 
disability was clearly and unmistakably erroneous. The 
veteran duly appealed these denials, and in April 1996, the 
Board partially granted the veteran's appeal for an increased 
rating, to 30 percent for residuals of a left shell fragment 
wound consisting of muscle injury, but remanded the issue of 
whether the veteran was entitled to a separate disability 
rating for any neurological impairment secondary to the 
service-connected shell fragment wound. The Board also denied 
the veteran's claim of CUE in the March 1972 rating regarding 
the 20 percent disability rating for the shell fragment wound 
residuals.

Pursuant to the Board's remand, in January 1997, the RO found 
that the veteran's thoracic hypesthesia was not a separately 
ratable disease entity and included that disability in the 30 
percent disability rating of the residuals of shell fragment 
wound. As noted by the RO in an explanatory letter to the 
veteran in May 1998, the remanded issue of separately ratable 
neurological residuals remained in appellate status pursuant 
to the mandate of the April 1996 Board decision.

In October 1998, the RO revised the March 1972 rating 
decision, which had originally assigned a March 1, 1972, 
effective date for the 20 percent disability rating assigned 
to injuries to muscle groups II and IV based upon a finding 
of clear and unmistakable error. It assigned an effective 
date for the 20 percent rating of October 18, 1971. The 
veteran disagreed, wishing to establish the 20 percent rating 
back to August 10, 1968, his date of separation from service, 
and duly appealed the issue.

The Board notes that a November 2002 rating decision of the 
RO found that the veteran's service-connected left chest SFW 
included damage to muscle group III, which was included in 
the evaluation of shell fragment wound residuals to muscle 
groups II and IV with thoracic hypesthesia, and the 30 
percent evaluation was continued, effective from December 8, 
1992. The characterization of the first issue on appeal 
reflects this action.

In February 2003, the veteran submitted a statement 
clarifying the issues that he wanted to continue to pursue on 
appeal. He stated that he wanted to continue the appeal 
regarding the evaluation assigned for the residuals of left 
shell fragment wound involving muscle groups II, III, and IV 
with thoracic hypesthesia, nondominant, currently 30 percent 
disabling, and the effective date assigned for an increased 
evaluation of injuries to muscle groups II and IV only.

In December 2003, The Board again remanded this case for 
further development.  In a January 2005 decision, the Board 
denied an increased rating for residuals of a shell fragment 
wound to the left chest, with injury to Muscle Groups II, 
III, IV (non-dominant extremity) with thoracic hypesthesia 
and the issue of entitlement to an earlier effective date 
prior to October 18, 1971 for the assignment of a 20 percent 
evaluation for service-connected residuals of a left chest 
shell fragment wound, with injuries to Muscle Groups II and 
IV (non-dominant extremity), based on a claim of clear and 
unmistakable error in a March 1972 RO rating decision.  

The veteran appealed the Board's January 2005 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a March 2006 order, the Court vacated the Board's January 
2005 decision and remanded the case back to the Board for 
further appellate consideration.  As will be discussed 
further below, the statement of the second issue listed on 
the title page of this decision is the characterization of 
the issue agreed upon in the February 2006 Joint Motion for 
Remand of this case accepted by the Court as the basis for it 
March 2006 order.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

As noted in the February 2006 Joint Motion for Remand, the 
veteran sent a letter to the RO in January 1972 that 
constituted a notice of disagreement from a December 1971 
rating decision that reduced the evaluation for the veteran's 
residuals of his chest wound from 50 percent to 10 percent 
disabling.  No statement of the case was ever issued in 
regard to this claim for restoration of the 50 percent 
rating. The filing of a notice of disagreement puts a claim 
in appellate status and the veteran must be provided a 
statement of the case in regard to the issue. The Board is 
required to remand this claim for the issuance of a statement 
of the case. Manlincon v. West, 12 Vet. App. 238 (1999).

The Board notes that the record shows that the veteran has 
received relevant treatment at a VA medical facility, but no 
records reflecting such treatment since late 2000 are in the 
claims folder.  The Board notes that this is significant 
because records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file. See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992). VA is required to obtain these records. See 38 
U.S.C.A. § 5103A(b-c) (West 2002); 38 C.F.R. § 3.159(b-c) 
(2003).

Also, the veteran and his representative have argued, 
essentially, that the extent of neurological and respiratory 
dysfunction caused by the veteran's service connected 
residuals of a shell fragment wound to the chest have been 
underestimated in the rating of this disability.  

The veteran last received a VA medical examination of the 
service connected residuals of his chest wound in September 
2002 and at that time only a very cursory neurological 
evaluation was conducted.  The examination did note the 
veteran's complaints of shortness of breath, but respiratory 
evaluation was confined to a brief evaluation of the 
veteran's breath sounds and a review of a pulmonary function 
test conducted more than 18 months prior to the examination.  

The Board also notes that the veteran and his representative 
assert that his service connected residuals of a shell 
fragment wound to the left chest have adversely affected the 
range of motion and strength in his left shoulder.  On the 
veteran's most recent VA examination conducted in September 
2002 the description of the veteran's range of left shoulder 
motion and strength was somewhat confusing.  At one point the 
examiner stated that left shoulder lateral rotation was to 90 
degrees, but in the next sentence the examiner stated that 
the same maneuver was to 180 degrees.  Moreover, at one point 
in the examination the strength in the upper extremities was 
described as within normal limits, but elsewhere it was said 
that there was decreased strength in the left shoulder.  

In view of the above, the Board believes that a current VA 
examination is necessary to ascertain the severity of the 
veteran's residuals of a shell fragment wound to the left 
chest, with injury to Muscle Groups II, III, and IV.  

Accordingly, the case is REMANDED for the following action:

1.	The RO should issue a statement of the 
case in regard to the issue of 
restoration of a 50 percent rating for 
residuals of an injury to Muscle Group 
(MG) IV, left chest with scars and 
pleural cavity injuries with healed 
fractures, three ribs, left, and P.O. 
thoracotomy scar.  Only if the veteran 
responds with a timely substantive 
appeal will the Board further consider 
this issue.  

2.	The RO should obtain copies of all 
clinical records documenting the 
veteran's treatment at the VA Medical 
Center in Iowa City, Iowa, from April 
2000 to the present.  All records 
obtained should be associated with the 
claims folder.  

3.	The RO should arrange for the veteran 
to be evaluated by the appropriate 
examiner(s) to determine the nature, 
extent, and severity of the service- 
connected residuals of a shell 
fragment wound to the left chest, with 
injury to Muscle Groups II, III, IV, 
especially his orthopedic, 
neurological and respiratory 
symptomatology, as well as the 
severity and extent of the scarring 
resulting from this injury.  The 
claims folder must be made available 
to the examining physician(s) so that 
the record can be reviewed in detail.  
It should be noted in the examination 
reports that the claims folder had 
been reviewed.  The examiner(s) must, 
to the extent possible, differentiate 
the manifestations due to the service- 
connected wound from any other 
unrelated disability. If this is not 
possible, the examiner(s) should so 
indicate. 

(a) All necessary tests should be 
performed, especially pulmonary 
function testing, a chest x-ray, and 
any appropriate nerve conduction 
velocity studies.  The examiner(s) 
should record a complete history, all 
pertinent medical complaints, 
symptoms, and clinical findings, and 
comment on the functional limitation, 
if any, caused by these conditions. 
The examiner(s) must discuss the wound 
sustained in September 1967 and note 
the nature and extent of the injury.  
The examiner(s) should specify the 
degree of injury to all muscle groups 
involved, to include whether there is 
muscle and nerve damage due to the 
1967 wound, and what functional 
abilities are affected. Further, the 
examiner(s) should identify the 
etiology of any neurological 
manifestations, as well as the degree 
of injury involved and any functional 
impairment that results. The 
examiner(s) should comment as to 
whether the disability associated with 
each of any affected muscle groups 
would be considered moderate, 
moderately severe, or severe. In this 
regard, he/she should comment 
concerning the presence or absence of 
the cardinal signs and symptoms of 
muscle disability, including loss of 
power, weakness, lowered threshold of 
fatigue, fatigue pain, impairment of 
coordination, and uncertainty of 
movement.

(b) The examiner(s) should indicate 
all scarring associated with the 
veteran's residuals of a shell 
fragment wound to the left chest, with 
injury to Muscle Groups II, III, IV 
and specify whether any scars 
associated with the injury are 
superficial, poorly nourished, or with 
repeated ulceration; or are tender and 
painful on objective demonstration. 
The size of the any scars due to the 
inservice wound should be documented 
and it should be noted if any are 
unstable, deep or cause limitation of 
motion. The examiner(s) must provide 
complete rationale for all opinions 
and conclusions drawn.  

4.  Then, the RO should readjudicate the 
issue of a disability rating in excess 
of 30 percent for residuals of a shell 
fragment wound to the left chest, with 
injury to Muscle Groups II, III, IV 
(non-dominant extremity) with thoracic 
hypesthesia.  If the veteran's claim 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
regarding this matter and allowed a 
reasonable opportunity to respond.  
The case should then be returned to 
the Board for further appellate 
consideration, if otherwise 
appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




